Per Curiam,
There is but a single question in this case. The plaintiff' took under his father’s will a farm described as “the homestead,” containing one hundred and fifty-seven acres with all the buildings and improvements thereon at the price of eight thousand dollars. This sum was to be paid in annual installments to the testator’s other children. The buildings on this farm were insured by the devisee and the property described as unincumbered. The question thus raised is whether the eight thousand dollars charged upon this property by the devisor was-an incumbrance upon the title of the devisee. The court below held that it was. No reason for disturbing that conclusion has been suggested to us that would justify us in disregarding the judgment, and it is now affirmed.